NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM GRONER,
Claimo;n,t~AppeZlant,
vl
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2012-7072
Appea1 from the United States C0urt of Appeals for
Veterans C1aims in 10-128O, Judge Robert N. Davis.
ON MOTION
ORDER
Wi11iam Groner moves without opposition to withdraw
his informal brief and to permit counsel to file a formal
brief on his beha1f. The Secretary of Veterans Affairs
moves without opposition to adjust and extend the brief-
ing schedule

GRONER V. SHINSEK.I 2
Upon consideration thereof,
I’l` IS ORDERED THAT2
(1) Groner’s motion is granted Groner’s brief is due
within 40 days from the date of filing of this order.
(2) The Secretary’s motion is granted to the extent
that his response brief is due within 40 days of service of
Groner’s formal brief.
FoR THE Co,URT
APR 25 2B12
/s/ J an Horbaly
Date J an Horba1y
C1erk "
ccc Kenneth M. Carpenter, Esq.
She11ey D. Weger, Esq.
" FILED
825 u.s. count oFAPPms ron
msFEnsw.c1ncu:r
APR 25 2012
.lAN HOBBA\.¥
CLERK